The opinion of the court was delivered by
Redfield, J.
This is an action upon a guardian’s bond, where the ward was an infant. The term of guardianship having expired, this suit is brought, there never having been any proceedings against the guardian in the probate court.
It appeared on . the trial of the case before the referee, that the guardian received divers articles of personal property of the ward, and never made any inventory thereof in the probate court, and that he never settled his account in the probate court, and was never called upon to do so. The referee decided, that, upon this state of facts, the defendants were only liable for nominal damages. Judgment was rendered, on the report, for the plaintiff, for ten cents damages, and costs, — to which both parties except.
It seems, by the statute, and from the nature of the case, that the rule applies to the case of guardians’ accounts, which does to that of executors and administrators. And it is now settled by repeated decisions of this court, that in all these cases the probate court have exclusive jurisdiction. Probate Court v. Vanduzer et al., 13 Vt. 135. Aldrich v. Williams et al., 13 Vt. 373. Orange Co. Bank v. Kidder, 20 Vt. 519. And this same course seems sufficiently indicated by the cases of Judge of Probate v. Pratt, 1 D. Ch. 233, and Judge of Probate v. Fillmore, Ib. 420.
The case of the Probate Court v. Bates, 10 Vt. 285, seems to have in view a course of practice, which at one time obtained in this state, of making the administrator, executor, or guardian, render his account in the common law courts, but which is wholly at variance with the decisions in the other states upon this subject, and with the *308reason of the case, and with all the more recent decisions in this state, above cited. See, also, Field et ux. v. Torrey, 7 Vt. 372, which seems to settle the general rule as to the exclusive jurisdiction of the probate court over such matters.
It has always been held, that, in cases like the present, the plaintiff was entitled to recover nominal damages, and no more, unless he had obtained a previous judgment in the probate court.
Judgment affirmed.
The plaintiff was allowed to have the judgment reversed, and to become nonsuit, if he chose, — to save all question in regard to the effect of this judgment for nominal damages.